                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 3/27/2020


ANTHONY GOMEZ,

                           Plaintiff,
                                                              No. 20-CV-2411 (RA)
                      v.
                                                             ORDER AND NOTICE
                                                           OF INITIAL CONFERENCE
JPPF 260E161, LP; CHIPOTLE MEXICAN
GRILL, INC.; STARBUCKS CORP.,

                           Defendants.


RONNIE ABRAMS, United States District Judge:

       This case has been assigned to me for all purposes. It is hereby:

               ORDERED that, by June 8, 2020, the parties submit a joint letter, not to exceed

five (5) pages, providing the following information in separate paragraphs:

       1.      A brief description of the nature of the action and the principal defenses
               thereto;

       2.      A brief explanation of why jurisdiction and venue lie in this Court. If any
               party is a corporation, the letter shall state both the place of incorporation
               and the principal place of business. If any party is a partnership, limited
               partnership, limited liability company or trust, the letter shall state the
               citizenship of each of the entity’s members, shareholders, partners and/or
               trustees;

       3.      A brief description of all contemplated and/or outstanding motions;

       4.      A brief description of any discovery that has already taken place, and/or
               that which will be necessary for the parties to engage in meaningful
               settlement negotiations;

       5.      A brief description of prior settlement discussions (without disclosing the
               parties’ offers or settlement positions) and the prospect of settlement;

       6.      The estimated length of trial; and
         7.       Any other information that the parties believe may assist the Court in
                  advancing the case to settlement or trial, including, but not limited to, a
                  description of any dispositive issue or novel issue raised by the case.

                  IT IS FURTHER ORDERED that, by June 8, 2020, the parties jointly submit to

 the Court a proposed case management plan and scheduling order. A template for the order is

 available at https://nysd.uscourts.gov/hon-ronnie-abrams. The status letter and the proposed case

 management plan should be filed electronically on ECF, consistent with the Court’s Electronic

 Case Filing (ECF) Rules & Instructions, which were updated on February 1, 2019, and are

 available at https://nysd.uscourts.gov/rules/ecf-related-instructions. Please consult my Individual

 Rules and Practices with respect to communications with Chambers and related matters.

                  IT IS FURTHER ORDERED that in the joint letter due by June 8, 2020, each

 party shall state its position on whether an initial telephone conference is necessary at this time in

 light of the Covid-19 crisis, or whether the Court should enter the case management plan and

 scheduling order without holding an initial telephone conference.

                  Plaintiff is ordered to serve Defendant with a copy of this order and to file an

 affidavit on ECF certifying that such service has been effectuated.

 SO ORDERED.

Dated:        March 27, 2020
              New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                        2
